DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The action is in response to applicant’s amendment received on January 15th 2021.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2, 5, 10, 15, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guerrera (US 2018/0206846).
Regarding claim 1, Guerrera discloses an anvil assembly (60) comprising:
a center rod assembly (62) including an anvil center rod (140) defining a longitudinal axis and having a proximal portion and a distal portion (Figs. 2, 3); and
an anvil head assembly (64) pivotally secured to the distal portion of the anvil center rod (14; Fig. 2), the anvil head assembly (64) including a housing (70), a backup member (76), a cut ring assembly (78), and a retainer member (82), the housing (70) defining a recess (86; Fig. 11) and including a post (72) 86; Fig. 16), the anvil head assembly (64) being pivotal in relation to the anvil center rod (140; Fig. 14) from an operative position in which the longitudinal axis of the anvil center rod (140) is aligned with a longitudinal axis of the post (72; Fig. 2) to a tilted position (Fig. 14) in which the longitudinal axis of the anvil center rod (140) and the longitudinal axis of the post (72) define an acute angle (Fig. 12), the backup member (76) and cut ring assembly (78) being supported about the post (72; Fig. 10) and movable between retracted (Figs 10, 11) and advanced positions (Fig. 15), the retainer member (82) being positioned about the post (72; Fig. 10) to retain the backup member (76) in its retracted position until a predetermined force is applied to the retainer member (82) by the backup member (76; para. [0055]), wherein in its retracted position (Figs. 10, 11), the backup member (76) is positioned to engage the center rod (140; elements 146 and 149a of the rod are engaged by the backup member; Fig. 10) to retain the anvil head assembly (64) in the operative position (para. [0058]), and in its advanced position (Fig. 15), the backup member (76) is positioned to permit pivotal movement of the anvil head assembly (64) to the tilted position (para. [0064]), wherein the backup member (76) is configured to engage the housing (70) when the backup member (76) is in the advanced position to retain the cut ring assembly (78) in its advanced position (Figs. 14, 15).
Regarding claim 2, Guerrera discloses wherein the housing (70) includes a tissue contact surface (74) defining a plurality of staple deforming pockets (92; Fig. 16).
Regarding claim 5, Guerrera discloses wherein the post (72) defines opposed retaining features (see annotated diagram 1 below) and the backup member (76) includes opposed snap tabs (100), the snap tabs (100) engaging the opposed retaining features (see annotated diagram 1 below) when the backup member (76) is in the advanced position (Fig. 15) to secure the backup member (76) in the advanced position.

    PNG
    media_image1.png
    442
    383
    media_image1.png
    Greyscale

Diagram 1

Regarding claim 10, Guerrera discloses wherein the center rod assembly (62) includes a plunger (142) and a plunger spring (144), the plunger spring (144) being positioned to urge the plunger (142) towards the anvil head assembly (64) to urge the anvil head assembly (64) from the operative position towards the tilted position (para [0062]).
Regarding claim 15, Guerrera discloses wherein the backup member (76) is formed of metal (para. [0048]).
Regarding claim 16, Guerrera discloses an anvil assembly (60) comprising:
a center rod assembly (62) including an anvil center rod (140) defining a longitudinal axis and having a proximal portion and a distal portion (Figs. 2, 3); and
an anvil head assembly (64) pivotally secured to the distal portion of the anvil center rod (14; Fig. 2), the anvil head assembly (64) including a housing (70), a backup member (76), a cut ring assembly (78), and a retainer member (82), the housing (70) defining a recess (86; Fig. 11) and including a post (72) centrally disposed within the recess (86; Fig. 16), the anvil head assembly (64) being pivotal in relation to the anvil center rod (140; Fig. 14) from an operative position in which the longitudinal axis of the anvil center rod (140) is aligned with a longitudinal axis of the post (72; Fig. 2) to a tilted position (Fig. 14) in which the longitudinal axis of the anvil center rod (140) and the longitudinal axis of the post (72) define an acute angle (Fig. 12), the backup member (76) and cut ring assembly (78) being supported about the post (72; Fig. 10) and movable between retracted (Figs 10, 11) and advanced positions (Fig. 15), wherein the 76) is configured to engage the housing (70) when the backup member (76) is in the advanced position to retain the cut ring assembly (78) in its advanced position (Figs. 14, 15).
Regarding claim 19, Guerrera discloses wherein the post (72) defines opposed retaining features (see annotated diagram 1 above) and the backup member (76) includes opposed snap tabs (100), the snap tabs (100) engaging the opposed retaining features (see annotated diagram 1 above) when the backup member (76) is in the advanced position (Fig. 15) to secure the backup member (76) in the advanced position.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Guerrera (US 2018/0206846).
Regarding claim 4, Guerrera discloses the backup member (76) includes a feature for securing the cut ring assembly (78) to the backup member (76; Figs. 4, 10)
Guerrera fails to disclose features for securing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an additional feature for securing, since it has St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 18, Guerrera discloses the backup member (76) includes a feature for securing the cut ring assembly (78) to the backup member (76; Figs. 4, 10)
Guerrera fails to disclose features for securing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an additional feature for securing, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Allowable Subject Matter
7.	Claims 3, 6, 8, 9, 11-14, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Guerrera is the most relevant prior art reference.
Guerrera discloses the retainer member (82).
Guerrera fails to disclose the retainer member including a frangible portion. Additionally, it would not have been obvious to modify the retainer member of Guerrera with a frangible portion because the retainer member of Guerra needs to revert back to its original shape. 
Regarding claim 6, Guerrera is the most relevant prior art reference.
Guerrera discloses the retaining feature (see annotated diagram 1 above).

Regarding claim 8, Guerrera is the most relevant prior art reference.
Guerrera discloses the backup member (76) 
Guerrera fails to disclose includes a plurality of fingers that engage the frangible portion of the retainer member (76). 
Regarding claim 9, Guerrera is the most relevant prior art reference.
Guerrera discloses the backup member (76) 
Guerrera fails to disclose includes the backup member (76) includes raised flanges.
Regarding claim 11, Guerrera discloses wherein the backup member (76) includes a pair of opposed engagement tabs (see annotated diagram 2 below).
Guerrera fails to disclose the pair of opposed engagement tabs positioned to engage the distal portion of the anvil center rod (72) when the backup member (76) is in its retracted position (Fig. 10).

    PNG
    media_image2.png
    496
    441
    media_image2.png
    Greyscale

Diagram 2

Regarding claim 13, Guerrera discloses wherein the cut ring assembly (78) includes an inner sleeve (106) and a body (102), the inner sleeve (106) and the body (102) each defining a central opening (108c, 108a), the inner sleeve (106) being secured within the central opening (108a) of the body (102; Fig. 4),
108c) of the inner sleeve (106) is dimensioned to receive the raised flanges of the backup member.
Regarding claim 14, Guerrera is the most relevant prior art reference.
Guerrera discloses a base member (104).
Guerrera fails to disclose the base member (104) positioned between a proximal surface of the body (102) and a distal surface of the backup member (76). 
Regarding claim 17, Guerrera is the most relevant prior art reference.
Guerrera discloses the retainer member (82).
Guerrera fails to disclose the retainer member including a frangible portion. Additionally, it would not have been obvious to modify the retainer member of Guerrera with a frangible portion because the retainer member of Guerra needs to revert to its original shape. 
Regarding claim 20, Guerrera is the most relevant prior art reference.
Guerrera discloses the retaining feature (see annotated diagram 1 above).
Guerrera fails to disclose the retaining features being tapered to facilitate passage of snap tabs over the retaining features.
Response to Arguments
8.	Applicant’s arguments rely on newly amended claim language which is deemed to be read on by the new reference of Guerrera as detailed in the action above.
nd rejection above, the amendments have been considered and deemed persuasive. The 112 2nd rejection has been withdrawn.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.


/EYAMINDAE C JALLOW/         Examiner, Art Unit 3731                                                                                                                                                                                               
/ANDREW M TECCO/Primary Examiner, Art Unit 3731